DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“an extraction component, configured to perform feature extraction…” 
“an identification component, configured to classify and identify…” 
“5PN122620a processing component, configured to acquire…” 
“a generation component, configured to generate…” 
in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a storage medium, comprising a stored program, wherein…”
It is Office Policy that such storage mediums be explicitly designated as “non-transitory computer readable medium” in order to exclude signals, carrier waves and the like which are not statutory subject matter.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10 and 13-15 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2015/0123967 to Quinn et al.

With regard to claim 1, Quinn discloses a method for generating a face model, comprising: 
performing feature extraction on a currently input face image from at least one dimension to obtain a plurality of facial features (paragraph [0039], head and facial features including measurements are extracted from a captured image by the facial recognition engine); 
performing classification and identification according to the plurality of facial features to obtain a facial feature identification result (paragraphs [0039] and [0040], the facial features are identified and located for use in face model creation); 
acquiring a mapping relationship between the plurality of facial features and face pinching parameters set in a current face pinching system (paragraphs [0041]-[0043], the identified facial features are used to create a model of the user’s head and facial features in order to create an avatar based on a defined art style); and 
generating a corresponding face model according to the facial feature identification result and the mapping relationship (paragraphs [0042]-[0045], a face model is generated using the identified facial features mapped onto the head model as shown in Figs. 4A and 4B).

With regard to claim 2, Quinn discloses the method as claimed in claim 1, wherein the at least one dimension comprises at least one of the following: 
a geometric dimension and a visual dimension (paragraphs [0005] and [0024], measurements are determined for a number of facial features), and performing the feature extraction on the face image from the at least one dimension to obtain the plurality of facial features comprises: 
detecting and locating a plurality of facial feature points contained in the face image (paragraph [0024], numerous facial features and their corresponding measurements are determined); 
extracting face geometric features from the plurality of facial feature points according to the geometric dimension and extracting face visual features from the plurality of facial feature points according to the visual dimension, or extracting face geometric features from the plurality of facial feature points according to the geometric dimension, or extracting face visual features from the plurality of facial feature points according to the visual dimension (paragraphs [0024] and [0041], numerous facial features and their corresponding measurements are determined and are used in generating the head and face model by using the measurements of the individual face feature shapes); and 
determining the face geometric features and the face visual features, or the face geometric features, or the face visual features as the plurality of facial features (paragraphs [0024] and [0041], numerous facial features and their corresponding measurements are determined and are used in generating the head and face model by using the measurements of the individual face feature shapes).

With regard to claim 3, Quinn discloses the method as claimed in claim 1, wherein the face geometric features comprises at least one of the following: 
face shape features, mouth features, nose features, eyebrow features, eye features, and facial organ distribution features (paragraphs [0039] and [0044], Quinn discloses identifying all the listed features).

With regard to claim 4, Quinn discloses the method as claimed in claim 1, wherein the face visual features comprises 2PN122620at least one of the following: eye shadow visual features, lip gloss visual features, and beard visual features (paragraph [0049], Quinn discloses that facial hair is a facial feature).
Examiner notes that the facial features are listed in the alternative and therefore only require disclosure of one and not all for the reference to anticipate the claim.
  
With regard to claim 8, Quinn discloses the method as claimed in claim 1, wherein performing classification and identification according to the plurality of facial features to obtain the facial feature identification result comprises: 
configuring a corresponding classifier for each different face region feature in the face image, the classifier being configured to classify the plurality of facial features according to different face region feature (paragraphs [0024] and [0045], Quinn identifies different facial features according to location based on identified feature points providing location on the face such as corners of the eyes, nose tips and lip corners, etc., and shape units); and 
classifying and identifying the plurality of facial features by using classifiers to obtain the facial feature identification result (paragraphs [0024] and [0045], Quinn identifies different facial features according to location based on identified feature points providing location on the face such as corners of the eyes, nose tips and lip corners, etc., and shape units.  The results of the identification are used to construct the facial model).

With regard to claim 9, Quinn discloses the method as claimed in claim 8, wherein classifying and identifying the plurality of facial features by using the classifiers to obtain the facial feature identification result comprises at least one of the following: 
in response to determining by the classifiers that a first region features in the plurality of facial features belong to a specific category, classifying the first region features into the specific category (paragraphs [0024] and [0045], Quinn identifies different facial features according to location based on identified feature points providing location on the face such as corners of the eyes, nose tips and lip corners, etc., and shape units.  The results of the identification are used to construct the facial model); 
in response to determining by the classifiers that a second region features in the plurality of facial features belong to a plurality of categories, classifying the second region features into a highest-priority category among the plurality of categories; and 
in response to determining by the classifiers that a third part features in the plurality of facial features do not belong to any of the categories, classifying the third part features into a default category.  
Examiner notes that the steps in claim 9 are listed in the alternative and therefore only require disclosure of one and not all for the reference to anticipate the claim.

With regard to claim 10, Quinn discloses the method as claimed in claim 1, further comprising: 
establishing a first sub-mapping relationship between the plurality of facial features and bone parameters in the face pinching parameters (paragraphs [0042]-[0043], The facial model is constructed by using bone structure and overlaying a skin component); 
establishing a second sub-mapping relationship between the facial feature identification result and makeup parameters in the face pinching parameters (paragraphs [0039]-[0041] and [0044], the identified facial features are used to map the features onto the facial model using the bone structure as the foundation); and
determining the first sub-mapping relationship and the second sub-mapping relationship as the mapping relationship (paragraphs [0039]-[0041] and [0044], the identified facial features are used to map the features onto the facial model using the bone structure as the foundation.  Both the facial feature identification and the bone structure model are used to construct the final facial model which is interpreted as the mapping relationship).

With regard to claim 13, the discussion of claim 1 applies.  Quinn discloses an n apparatus for performing the method (Fig. 2, Computer System 12, and Image and audio processing engine 113).

a storage medium, comprising a stored program, wherein when the stored program is run, a device where the storage medium is located is controlled to perform the method for generating a face model as claimed in claim 1 (Fig. 2, computer system 12 and Image and audio processing engine 113).

With regard to claim 15, Quinn discloses a terminal (Fig. 2, computer system 12), comprising: 
at least one processor (Fig. 2, processing engine 113), 
a memory (Fig. 2, 126 and 132), 
a display device (Fig. 2, display interface 124), and at least one program, wherein the at least one program is stored in the memory, and configured to be run by the at least one processor, the at least one program being configured to perform the method for generating a face model according to as claimed in claim 1 (Fig. 2, 116, 120, 122, a program performs runs the 3D facial recognition and reconstruction engine).  
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2015/0123967 to Quinn et al. and 2014/0016823 to Ye et al.

With regard to claim 5, Quinn discloses the method as claimed in claim 4, wherein extracting eye shadow visual features from the plurality of facial feature points according to the visual dimension comprises: 
determining an eye region according to eye feature points in the plurality of facial feature points (paragraphs [0025] and [0045], Quinn discloses identifying eye feature points such as outline and corner points); 
setting a plurality of anchor point regions around the eye region (paragraphs [0025] and [0045], Quinn discloses identifying eye feature points such as outline and corner points). 
Quinn refers to eyelid regions (paragraph [0024]), but does not explicitly disclose obtaining eye shadow visual features.
Ye discloses a similar facial region identification and modification system and teaches that eye shadow region as are defined and able to be manipulated with color (paragraphs [0005] and [0060]-[0061] and Figs. 12-16).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to allow for eye shadow region identification and manipulation as taught by Ye in the facial identification and modification of Quinn in order to allow for customized eyeshadow region images.

With regard to claim 6, Quinn discloses the method as claimed in claim 4, and determining a mouth region according to mouth feature points in the plurality of facial feature points (Figs. 8A-8C).  Quinn discusses lip feature points and shape but Quinn does not explicitly teach the identification and manipulation of lip gloss.
Ye discloses identifying lip regions and allowing for manipulation of lipstick with color as a form of makeup (paragraphs [0005], [0060] and [0061]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to allow for identification and manipulation of lip gloss or lipstick information as taught by Ye in combination with the mouth and lip area identification of Quinn in order to customize lip areas of the image). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2015/0123967 to Quinn et al. and 2007/02001750 to Ito et al.

With regard to claim 7, Quinn discloses the method as claimed in claim 4, wherein extracting beard visual features from the plurality of facial feature points according to the visual dimension comprises: 
determining a mouth region according to mouth feature points in the plurality of facial feature points (paragraph [0024], Quinn discloses several different identified mouth features); 
determining a first detecting region according to a first region feature points above the mouth region, and determining a second detecting region according to a second region feature points below the mouth region, wherein the first detecting region and the second detecting region are beard regions (paragraphs [0047], [0049] and [0050] and Figs. 8A-8C and 9A-9C, Quinn identifies several specific mouth landmarks and also recognized facial hair which resides around the mouth).
respectively calculating differences between a region average brightness and a face skin brightness in the first detecting region and the second detecting region to obtain the beard visual features.  
Ito discloses using average luminance of facial regions in order to determine the existence of a beard (paragraph [0076]).  Therefore it would have been obvious to one of ordinary skill in the art to use the average luminance or brightness technique taught by Ito in combination with the facial hair identification of Quinn in order to identify facial hair regions in the facial images.


Allowable Subject Matter
Claims 11, 12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669